Case: 12-3163    Document: 18     Page: 1    Filed: 09/28/2012




          NOTE: This order is nonprecedential.


   Wuiteb ~tate11 ~ourt of ~peaI11
       for tbe jfeberaI ([ircuit

                    AIMEE KOLZE,
                      Petitioner,

                            v.
      SOCIAL SECURITY ADMINISTRATION,
                 Respondent.


                        2012-3163


    Petition for review of an arbitrator's decision in case
no. BW-2011-R-0017 by Joshua M. Javits.


                      ON MOTION


                Before DYK, Circuit Judge.
                       ORDER

    Aimee Kolze moves to remand for clarification of the
arbitrator's decision. The Social Security Administration
opposes.

    We deem it the better course to deny the motion and
for Kolze to present any arguments for remand in her
brief.
Case: 12-3163     Document: 18      Page: 2     Filed: 09/28/2012




AIMEE KOLZE V. SOCIAL SECURITY ADMINISTRATION                      2

      Upon consideration thereof,

      IT Is ORDERED THAT:

      The motion is denied.

                                     FOR THE COURT


      SEP 282012                     /s/ Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk

cc: Richard R. Klein, Esq.
    Jane C. Dempsey, Esq.                         ~'f~FOR
                                              UJ.11iE FEDERAL CIRCUIT
s26                                                SEP 28 201Z
                                                       ~NHORBAl.Y
                                                          ClERK